       Case 19-30805            Doc 18       Filed 12/02/19 Entered 12/02/19 12:08:04                         Desc Main
                                                Document Page 1 of 1

                                            United States Bankruptcy Court
                                         Northern District of Illinois, Eastern Division

IN RE: Dana R Hardy Mohammed                                     )             Chapter 13
       Riccardo Mohammed                                         )             Case No. 19 B 30805
       Debtor(s)                                                 )             Judge LaShonda A. Hunt

                                                      Notice of Motion

     Dana R Hardy Mohammed                                                     Debtor A ttorney: David M Siegel
     Riccardo Mohammed                                                         via Clerk's ECF noticing procedures
     62 Frances Lane
     Chicago Heights, IL 60411


                                                                               >   Dirksen Federal Building
On December 16, 2019 at 10:30 am, I will appear at the location listed to      >   219 South Dearborn
the right, and present this motion.                                            >   Courtroom 719
                                                                               >   Chicago, IL 60604
I certify under penalty of perjury that this office caused a copy of this
notice to be delivered to the persons named above by U.S. mail or by the
                                                                               /s/ MARILYN O. MARSHALL
methods indicated on or before Tuesday, December 3, 2019.
                                                                               MARILYN O. MARSHALL, TRUSTEE

                                   Motion to Dismiss Case For Unreasonable Delay

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, as Debtor(s) failed to file the
required documents pursuant to 11 USC §521, §1307, §349, and Rule 3015, and in support thereof states the following:

1.   Debtor(s) filed for Chapter 13 on 10/30/2019.

2.   The debtor(s) have failed to provide an Affidavit of Compliance.

3.   The debtor(s) have failed to provide copies of all payment advices or other evidence of payment received within 60 days
     before the date of filing the petition.

4.   The debtor(s) have failed to begin payments within thirty days of filing the plan as required under 11 U.S.C. §1326(a) (1).


5.   The debtor(s) have failed to maintain payments to the Trustee's office as required under 11 U.S.C. §1326.

6.   The debtor(s) have failed to attend one scheduled §341(a) meeting of the creditors

7.   The debtor(s) have failed to provide required identification and or social security documentation.

8.   The debtor's failure to confirm a plan in a timely manner constitutes unreasonable delay.

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.


Office of the Chapter 13 Trustee                                               /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                             MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312) 431-1300
